DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to Applicant’s communication filed on 3/7/22, wherein:
Claims 2-23 are currently pending;
Claim 1 has been cancelled;
Claims 2-23 have been added.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 12-14, 20-23, 25 of U.S. Patent No. (US 11,266,287). Although the claims at issue are not identical, they are not patentably distinct from each other because both claims 2-23 of the copending and claims 1-4, 12-14, 20-23, 25 of the US Patent  (US 11,266,287) show e.g. a drive system configured to navigate the robot about a surface; a sensor system configured to generate a signal indicative of a location of the robot on the surface; a controller operably connected to the drive system and the sensor system, the controller configured to execute instructions to perform operation comprising receiving information (user command) indicative of a behavior control zone on the surface; maneuvering the robot about the surface using the drive system; identifying/determing based on at least the signal indicative of the location of the robot and the information indicative of the behavior control zone, that the robot is positioned at a buffer zone (interpreted as a location proximity) around the behavior control zone during the maneuvering and initiating a behavior in response to identifying that the robot is positioned buffer zone (location proximity to the behavior control zone).  Further, both claims 19 of copending and claim 25 of the US Patent (US 11,266,287) show e.g. presenting on a display a map including a representation of a perimeter of a surface in an environment; receiving one or more user instructions, wherein the one or more user instructions comprises a user instruction to establish a behavior control zone on the surface; and transmitting to autonomous mobile robot, data indicative of the behavior control zone to cause the robot to initiate a behavior in response to a determination that the robot is positioned at buffer zone (location proximity or around) the behavior control zone. 
Although claims 1-4, 12-14, 20-23, 25 of US Patent No. (US 11,266,287) have additional features.  However, it has been held that deleting elements when the function of element is not desired is obvious. See MPEP 2144.04 Section II.  Therefore, It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify or to omit the additional elements of claims 1 and 25 of the US Patent No. US 11, 266, 287 to arrive at the claims 2 and 19 of the copending because the person would have realized that the remaining element would perform the same functions as before. “Omission of element and its function in combination is obvious expedient if the remaining elements perform same functions as before.” See In re Karlson (CCPA) 136 USPQ 184, decide Jan 16, 1963, Appl. No. 6857, U. S. Court of Customs and Patent Appeals.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 2-4, 8-10, 13-23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KLEINER ET AL (US 2018/0074508) from Applicant IDS filed on 4/26/22.  Herein after KLEINER.
As for independent claim 2, KLEINER discloses an autonomous mobile robot comprising: 
a drive system configured to navigate the robot about a surface {see at least pars. 0007, 0108, 0117, figure 1-2C e.g. drive system 230}; 
a sensor system configured to generate a signal indicative of a location of the robot on the surface {see at least figure 2A, pars. 0007, 0108, 0117 e.g. sensors 270A-270H}; 
a controller operably connected to the drive system and the sensor system, the controller configured to execute instructions to perform operations {see at least figures 2A-2C, pars. 0117, 0121-0122 e.g. controller 220} comprising: receiving information indicative of a behavior control zone on the surface {see at least figures 26, 29-32, pars. 0013-0014, 0162, 0179-0180 which discloses receiving user input indicating a particular region/room (behavior zone) that need to be cleaned}; maneuvering the robot about the surface using the drive system; identifying, based on at least the signal indicative of the location of the robot and the information indicative of the behavior control zone, that the robot is positioned at a buffer zone around the behavior control zone during the maneuvering; and initiating a behavior in response to identifying that the robot is positioned at the buffer zone {see at least figures 6, figures 29-32, pars. 0122;0115, 0152-0153, 0155-0160 e.g. par. 0155 discloses the cleaning operation may be performed on specific regions at different respective cleaning levels that may be selected by the user.  Different cleaning levels may correspond to a different number of cleaning passes that the mobile floor cleaning robot makes in a given region; see figures 37, pars. 0031,0139, 0237-0239 discloses the position of the robot at the location/region/boundary (buffer zone) around the behavior control zone (region to be cleaned). 
As for dep. claims 3-4, which discloses wherein the operation further comprises selecting a size of the buffer zone, wherein selecting the size of the buffer zone comprising selecting the size of the buffer zone during the maneuvering {see KLEINER at least pars. 0014-0015, 0034, 0152 figures 30A-30G}.
As for dep. claims 6-7, which discloses wherein selecting the size of the buffer zone comprises selecting the size based on at least an uncertainty associated with an estimation of the location of the robot, wherein the selected sized of the buffer zone is proportional to the uncertainty associated with the estimation of the location of the robot maneuvering {see KLEINER at least pars. 0014-0015, 0034, 0152-0153 figures 29A-29D; 30A-30G}.
As for dep. claim 8, which discloses wherein selecting the size of the buffer zone comprising: receiving a signal corresponding to a user selection for the size of the buffer zone; and selecting the size of the buffer zone based on at least the receive signal {see KLEINER at least pars. 0014-0015, 0034, 0152-0153 figures 29A-29D; 30A-30G}.
As for dep. claim 9, which discloses wherein the behavior comprises avoiding entering the behavior control zone; adjusting a movement speed of the robot; or adjust a movement direction of the robot {see KLEINER at least pars. 0015, 0165-0166 e.g. avoid navigation of the one or more respective region according to user defined boundary}.
As for dep. claim 10, which discloses a vacuum system to clean the surface, and wherein the behavior comprises adjusting a vacuum power delver to the vacuum system {see KLEINER at least figures 2A-2C, pars. 0113, 0123}.
As for dep. claim 13, which discloses transmitting mapping data to cause a mobile device to present a map of the surface; and receiving from the mobile device a user instruction to establish the behavior control zone {see KLEINER at least figures 5-6;11A-11C pars. 0147-0148, 0152-0153, 0158-0160}.
As for dep. claim 14, which discloses receiving from the mobile device, a user instruction to establish the buffer zone {see KLEINER at least pars. 0014-0015, 0034, 0152-0153 figures 29A-29D; 30A-30G}.
As for dep. claims 15-18, which discloses wherein the information indicative of the behavior control zone on the surface corresponds to a user selection and is received prior to the maneuvering, and wherein the buffer zone is established by the robot during the maneuvering, wherein the buffer zone comprise a perimeter offset outwardly from a perimeter of the behavior control zone, wherein the buffer zone corresponds to a region having a fixed size, wherein the buffer zone corresponds to a region having a variable size {see {see KLEINER at least pars. 0014-0015, 0034, 0152-0153 figures 29A-29D; 30A-30G}.
As for claims 19-23, the limitations of these claims are noted in the rejection above.  Therefore, they are rejected for the same reasons sets forth above.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s)5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over KLEINER as applied to claim 2 above and in view of BAE ET AL (US 2018/0292832) from Applicant IDS filed on 4/26/22.  Herein after BAE.
As for dep. claim 5, KLEINER discloses claimed invention as indicated above.  KLEINER further discloses  except for estimating a location of the robot based on at least signal generated by the sensor {see KLEINER at least pars. 0031, 0109, 0130, 0139}.  However, KLEINER does not explicitly disclose “computing an uncertainty associated with the estimated location of the robot, wherein selecting the size during the maneuvering comprising selecting the size based on at least the uncertainty associated with the estimated location of the robot”.  However, BAE teaches these limitations at least in pars. 011-0013, figures 1A-1B which discloses the buffer zone (e.g warning zone 108), the vehicle can determine within what zone its error bounds is located by superimposing the error bounds with a map that  is portioned into zones.  The vehicle can use its estimated location error bounds enter a warning zone, the vehicle can reflect itself away from the warning zone and back into the safe zone}.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was filing to modify the system of KLEINER to include determine the uncertainty of location of the robot and the use of buffer zone based on the uncertainty of BAE in order to allow the vehicle to recognize a buffer zone and avoid entry into another specified zone to avoid damage (BAE pars. 0012-0013}.
As for dep. claims 6-7, which discloses wherein selecting the size of the buffer zone comprises selecting the size based on at least an uncertainty associated with an estimation of the location of the robot, wherein the selected sized of the buffer zone is proportional to the uncertainty associated with the estimation of the location of the robot maneuvering {see BAE at least pars. 0011-0013, figures 1A-1B; KLEINER at least pars. 0014-0015, 0034, 0152-0153 figures 29A-29D; 30A-30G}.
Claim(s)11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over KLEINER as applied to claim 2 above and in view of WHITE ET AL (US 2018/0050634) from Applicant IDS filed on 4/26/22.  Herein after WHITE.
As for dep. claims 11-12, KLENIER discloses claimed invention as indicated above.  However, KLENIER does not explicitly disclose a light indicator system, wherein the controller is operably connected to the light indicator system, and the operations comprise activating the light indicator system in response to the robot being proximate the behavior control zone, wherein activating the light indicator system in response to the robot being proximate the behavior control zone comprises operating the light indicator system to indicate a direction of the behavior control zone relative to the location of the robot.  However, WHITE teach such this limitation as least in figures 1, 3, pars. 0005, 0135-0136, 0080.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the system of KLEINER to include the light indicator system as taught by WHITE in order to provide visual indication, service condition of the autonomous mobile robot and detection of an obstacle during the operation. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. AHN et al (US 2016/0135655); Liu (US 2016/0365259); Knutson et al (US 20170049288).	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kira Nguyen whose telephone number is (571)270-1614.  The examiner can normally be reached on Monday to Friday 9:00-5:00 ET.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on 571-272-6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KIRA NGUYEN/Primary Examiner, Art Unit 3664